 


109 HR 6137 IH: Tax Snooping Prevention Act of 2006
U.S. House of Representatives
2006-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6137 
IN THE HOUSE OF REPRESENTATIVES 
 
September 21, 2006 
Mr. Reynolds (for himself, Mr. Ramstad, Mr. Weller, Mr. Foley, and Mr. Chocola) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to double the damages, fines, and penalties for the unauthorized inspection or disclosure of returns and return information, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Tax Snooping Prevention Act of 2006. 
2.Doubling of civil damages for unauthorized inspection or disclosure of returns and return informationSubparagraph (A) of section 7431(c)(1) of the Internal Revenue Code of 1986 is amended by striking $1,000 and inserting $2,000. 
3.Doubling of criminal penalties for unauthorized inspection of returns and return informationParagraph (1) of section 7213A(b) of such Code is amended by striking $1,000, or imprisonment of not more than 1 year, or both, and inserting $2,000, or imprisonment of not more than 2 years, or both,. 
4.Doubling of criminal fine for unauthorized disclosure of returns or return informationSubsection (a) of section 7213 of such Code is amended by striking $5,000 each place it appears and inserting $10,000. 
5.Mandatory termination for IRS employees for unauthorized inspection of returns or return informationParagraph (3) of section 1203(b) of the Internal Revenue Service Restructuring and Reform Act of 1998 (Public Law 105–206; 112 Stat. 720) is amended— 
(1)by striking or at the end of subparagraph (A), 
(2)by adding or at the end of subparagraph (B), and 
(3)by inserting after subparagraph (B) the following new subparagraph: 
 
(C)the Internal Revenue Service policy on unauthorized inspection of returns or return information; . 
 
